DETAILED ACTION
Status of Claims
1.	This is a non-final office action in response to the applicant’s arguments/remarks made in an amendment filed on 12/16/2020.
2.	Claims 1, 8, and 15 have been amended.
3.	Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 12/16/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments/Remarks
6.	35 U.S.C. § 112:
The amended claims 1, 8, and 15 have overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections on these claims have been withdrawn.
The applicant has been advised to check for more information in the section of 35 U.S.C. § 112.

7.	35 U.S.C. § 101:
With respect to the office action on the 101 rejection, the applicant’s arguments have been fully considered but are not persuasive.
With respect to Step 2A Prong 1, the claims are directed to processing a transaction, which is an abstract idea. Specifically, the identified limitations are grouped within the “certain methods of organizing human activity” group of abstract ideas because the claims involve a series of steps of processing a transaction. The specification of the application discloses storing the digital asset data, but not the personal data, within data blocks of a blockchain (see paragraph [0038]). But the specification does not clearly disclose what information or data fields are stored on the blockchain, and what other functionalities the blockchain performs other than storing data. The use of a blockchain as a data storage to store transaction information merely enables the blockchain to serve as a tool to perform an abstract idea.

With respect to Step 2B based on 2019 Revised Patent Subject Matter Eligibility Guidance, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using the identified elements to automate and/or implement the abstract ideas (see MPEP 2106.05(I)(A)(f) & (h)). Hence, the claims are not patent eligible.

8.	35 U.S.C. § 103:
ZINDER discloses determining that the source participant is associated with unspent output blockchain transactions that are linked to a sufficient quantity of the asset, and generating a blockchain transaction to transfer the ownership of the asset. 
Shribman, the secondary reference, discloses that a message is serially encrypted by a plurality of routers (see paragraph [0109]).
Rodrigues et al., the third reference, discloses decrypting received message and processing the transaction (see paragraph [0179]).
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 section.

Claim Objections
8.	Claims 1, 8, and 15 are objected to because of the following informalities:  
Claim 1 recites “generate, based on the encrypted serially encrypted message,” and claims 8 and 15 recite “generating, by the consortium server, and based on the encrypted serially encrypted message.” The phrase — “the encrypted serially encrypted message” — should be “the serially encrypted message.”
Claims 1, 8, and 15 recite “the UTOXs and the UTXOr are each a same unchanging value.” UTOXs should be UTXOs. 
Claim 20 recites “crediting the payment note value to the recipient and to retain the fee note value upon receiving of a confirmation of the committed termination transaction.” The phrase, “to retain,” should be “retaining.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “retrieve the payment note value from an account of the sender,” and claims 8 and 15 recite “retrieving, by the consortium server, the payment note value from an account of the sender.” However, the specification is in silent with respect to providing detailed description of how to identify an account of the sender and where to locate the account. On the Fig. 1 of the specification, the ledger/database of the blackchain is the only storage/database storing the asset information. If the assets stored on the blockchain (i.e., UTXO) are immutable, how does the consortium server retrieve the exact amount of asset/currency which is the same as the payment note value, and how does the consortium server identify the assets of the sender on the blockchain without the sender’s information? Furthermore, the received message is serially encrypted by a plurality of routers, and it contains a payment note value and a recipient’s data. The message should be decrypted in order to retrieve information, and the specification does not disclose how the serially encrypted message is decrypted in order to obtain information in the message.   
Dependent claims 2-7, 9-14, and 16-20 are rejected because they depend on the rejected independent claims 1, 8, and 15, respectively.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generate, based on the encrypted serially encrypted message, a transaction,” and claims 8 and 15 recite “generating, by the consortium server, and based on the encrypted serially encrypted message, a transaction.” What is unclear is the manner of generating a transaction based on serially encrypted message. Does the serially encrypted message need to be decrypted first in order to obtain information from the decrypted message?
Claim 1, 8, and 15 recite “a transaction for transfer of an unspent transaction output of the sender (UTXOs) to an unspent transaction output of the recipient (UTXOr).” What is unclear is the manner of transferring a UTXOs to a UTXOr, such as how to identify a UTXOs and a UTXOr, and how to transfer a UTXOr to a UTXOs?
Claims 1, 8, and 15 recite “wherein the transaction comprises the UTXOs and the UTXOr consuming only one input and generating only one output, and the one input and the one output of the UTOXs and the UTXOr are each a same unchanging value.” First, it is unclear what the transaction comprises. Does the transaction comprise 
Dependent claims 2-7, 9-14, and 16-20 are rejected because they depend on the rejected independent claims 1, 8, and 15, respectively.
Claim 5 recites “cause the processor to receive the UTXOr and the fee not value from the recipient,” and claims 12 and 18 recite “receiving the UTXOr and the fee note value from the recipient.” What is unclear is the manner of receiving the UTXOr and the fee note value from the recipient. First, what causes the action? Furthermore, how does the recipient obtain the fee note value as well as UTXOs? Claim 4, 11, and 17 recite that the fee note value is generated by the consortium server, but they do not recite 
Claims 6 recites “cause the processor to generate a termination transaction based on UTXOr and the fee note value,” and claims 13 and 19 recite “generating a termination transaction based on UTXOr and the fee note value.” First, it is unclear whether UTXOr recited here is the same UTXOr recited in the independent claims, or any UTXOr. Second, what is unclear is the manner of generating a termination transaction based on UTXOr and the fee note value. Claim 1, 8, and 15 recite that the transaction comprises UTXOr and UTXOs consuming only one input and generating only one output. Does the termination transaction have the same structure of input and output? Does the recipient pay the fee note value?
	Claim 7 recites “cause the processor to credit the payment not value to the recipient and to retain the fee note value upon receipt of a confirmation of the committed termination transaction,” and claims 14 and 20 recite “crediting the payment node value to the recipient and retaining (to retain) the fee note value upon receiving of a confirmation for the committed termination transaction.” First, there is insufficient antecedent basis for the phrase — “the committed termination transaction.” No step(s) is/are recited to commit the termination transaction. Second, the manner of crediting the payment note value to the recipient is unclear. On the Fig. 1 of the specification, the ledger/database of the blackchain is the only storage/database to store the asset information. Does the transaction of transferring a UTXOs to a UTXOr already credit the recipient because the recipient already has the ownership of UTXOr?

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a system comprising a processor and a memory, claims 8-14 are directed to a method, and claims 15-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing a payment transaction. Specifically, the claims recite “connecting … configured to store digital assets of senders and recipients of funds; receiving from a sender … a message containing a payment note value and a recipient data, the message is serially encrypted; retrieving … the payment note value from an account of the sender; generating … based on the encrypted serially encrypted message, a transaction for a transfer of an unspent transaction output of the sender (UTXOs) to an unspent transaction output of the recipient (UTXOr), wherein the transaction comprises the UTXOs and UTXOr consuming only one input and only one output, and the one input and the one output of the UTOXs and the UTXOr are each a same unchanging value; signing … the transaction with a private key; and submitting …the signed transaction,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a consortium server, a processor, a memory, a blockchain, a blockchain network, and a plurality of routers, merely use a computer as a tool to perform an abstract idea. Specifically, the consortium server, the processor, the memory, the blockchain, the blockchain network, and the plurality of routers perform the steps or functions of connecting a ledger stored assets, receiving a payment request message, encrypting the message, generating a transaction, signing the transaction, and submitting the transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a consortium server, a processor, a memory, a blockchain, a blockchain network, and a plurality of routers to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing a payment transaction. As discussed above, taking the claim elements separately, the consortium server, the processor, the memory, the blockchain, the blockchain network, and the plurality of routers perform the steps or functions of connecting a ledger stored assets, receiving a payment request message, encrypting the message, generating a transaction, signing the transaction, and submitting the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of 
           Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea of processing a payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 1, 3, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1) in view of Shribman et al. (US 20150067819 A1), and further in view of Rodrigues et al. (US 20180232732 A1) and Antonopoulos (“Mastering Bitcoin,” December 2014).
Claims 1, 8, and 15:

a.	a processor of a consortium server. (See Fig.1 and paragraph [0050], “[d]igital asset repository computer system 600 includes computer processor [processor] 608 that executes or runs the micro-services application programming interface [API] 610 and user interface 612 [e.g., that generates and provides web pages or other user interface elements that may be rendered into the screens of FIGS. 7A-7H that may be shown on a user device, such as 614A and 614B].”)
b.	a memory storing one or more instructions that when executed by the processor. (See paragraph [0017], “[c]ertain example embodiments also relate to a method for operating an electronic resource tracking and storage computer system as described above, as well as computer program instructions that are embodied on a non-transitory storage medium”; Fig. 1; paragraph [0038]; and Fig. 8.)
c.	connect to a blockchain network configured to store digital assets of senders and recipients of funds. (See Fig. 1; paragraph [0038], “FIG. 1 illustrates a non-limiting example function block diagram of a computer-implemented digital asset repository computer system [also referred to herein as a digital resource repository computer system] 600 that interfaces with blockchain 618 according to certain example embodiments”; and paragraphs [0093]-[0099], “[i]n certain examples, the blockchain transaction includes data from fields 806 and 822 of FIGS. 3B and 3C. The created blockchain transaction is then submitted, via blockchain services 616, to the blockchain 618 for validation.”)
receive, from a sender, a message that contains a payment note value and a recipient data. (See Fig. 3A, paragraph [0093], “a user or system administrator with sufficient permission to act on behalf of a participant [e.g., investor A] provides user input to user device 614A or 614B, the user input indicating how many shares [or other quantity] are to be transferred and to whom [e.g., another participant] the shares are to be transferred to. In certain examples, the user also provides a price [e.g., a price per share or total price] that is associated with the transfer. In response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant [e.g., a unique identifier for the participant], the source participant [e.g., a unique identifier for the source participant], the asset [e.g., an asset identifier], and a quantity of the asset.”)
e.	retrieve the payment note value from an account of the sender. (See paragraph [0098], “[i]n S38, the processor verifies that the source participant of the transaction does, in fact, hold an appropriate quantity of the asset to complete the transaction. This verification is accomplished by accessing ledger storage 606 and determining that the source participant is associated with unspent output blockchain transactions that are linked to a sufficient quantity of the asset in question. This process may include summing multiple different blockchain transactions that are associated with the source participant to determine a total asset quantity that is ‘owned’ by the source participant.”)
generate, based on the message, a transaction for a transfer of an unspent transaction output of the sender (UTXOs) to an unspent transaction output of the recipient (UTXOr). (See paragraphs [0097]-[0099], “the processor will generate a blockchain transaction based on private and public keys of the source participant, and any additional outputs that are needed from ledger storage 606 to formulate a further blockchain transaction. In certain examples, the blockchain transaction includes data from fields 806 and 822 of FIGS. 3B and 3C. The created blockchain transaction is then submitted, via blockchain services 616, to the blockchain 618 for validation”; Fig. 3B; Fig. 3C; and paragraphs [0103]-[0104].)
g.	sign the transaction with a private key of an entity who generated the transaction. (See paragraph [0008]; paragraph [0014]; and paragraph [0046], “[t]o allocate shares from, for example, a company to an investor, an allocation blockchain transaction is generated with an input from the issuer address [e.g., the identifier of the company that ‘holds’ the shares]. This type of transaction is generated by a manager or transacting node. This transaction is then digitally signed by a private key held by the manager node. In certain examples, each manager node has a corresponding private key that is used to digitally sign such allocation transactions [e.g., between participants]”; and paragraph [0068]. These citations indicate that the blockchain transaction is signed by the private key of an entity that generates the transaction.)
h.	and submit the signed transaction to a blockchain of the blockchain network. (See Fig. 1; paragraph [0008], “[t]he generated blockchain transaction is 
ZINDER does not disclose the following:
the message is serially encrypted by a plurality of routers; 
based on the encrypted serially encrypted message;
UTXOr consuming one input and generating on output; and
UTXOr has the same unchanging value as the payment amount.
However, Shribman et al. disclose that a message is serially encrypted by a plurality of routers. (See paragraph [0109], “[m]essages are repeatedly encrypted and then sent through several network nodes called onion routers. Each onion router removes a layer of encryption to uncover routing instructions, and sends the message to the next router where this is repeated. This prevents these intermediary nodes from knowing the origin, destination, and contents of the message. To prevent an adversary from eavesdropping on message content, messages are encrypted between routers.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Shribman et al., and to encrypt the message by 
The combination of ZINDER and Shribman et al. discloses the claimed invention but does not explicitly disclose the following:
based on the encrypted serially encrypted message;
UTXOr consuming one input and generating on output; and
UTXOr has the same unchanging value as the payment amount.
Rodrigues et al. discloses processing the transaction based on the encrypted message. (See paragraph [0179], “the payer payment application encrypts the transaction request and then stores the encrypted transaction request, allowing this to be transferred to the payment processing device in the online mode, with the payment processing device decrypting the transaction request in order to determine the request transaction details. This can be used to ensure that the transaction request cannot be subsequently tampered with or otherwise altered after generation, for example, to prevent attempts to fraudulently reduce the transaction amount and thereby gain financially.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Shribman et al., to incorporate with the teachings of Rodrigues et al., to generate the transaction based on the encrypted message, so that this prevents the content of the transaction request from being viewed by either the payer or any other third party, for example, in an attempt to obtain details of the payer's account, authentication information, or the like.

UTXOr consuming one input and generating on output; and
UTXOr has the same unchanging value as the payment amount.
Antonopoulos discloses UTXOr consuming one input and generating on output and UTXOr has the same unchanging value as the payment amount. (Pages 12-13, “Joe then enters the bitcoin value for the transaction, 0.10 bitcoin. He carefully checks to make sure he has entered the correct amount, as he is about to transmit money and any mistake could be costly. Finally, he presses ‘Send’ to transmit the transaction. Joe’s mobile bitcoin wallet constructs a transaction that assigns 0.10 bitcoin to the address provided by Alice, sourcing the funds from Joe’s wallet and signing the transaction with Joe’s private keys. This tells the bitcoin network that Joe has authorized a transfer of value from one of his addresses to Alice’s new address,” and Figure 1-4. This citation indicates that Alice has the ownership of 0.10 bitcoin with her wallet address as UTXOr, and that it consumes an input of 0.01 bitcoin from Joe’s wallet address and generates an output of 0.01 bitcoin as UTXOr.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Shribman et al., and Rodrigues et al., to incorporate with the teachings of Antonopoulos, to implement a UTXOr to consume an input and generate an output, with the same value as the payment amount, so that 
Claims 1, 8, and 15 recite “the one input and the one output of UTOXs and the UTXOr are each a same unchanging value.” This describes characteristics of the input and output of UTOXs and UTXOr. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 3, 10, and 16:
ZINDER in view of Shribman et al., Rodrigues et al., and Antonopoulos discloses the limitations shown above.
wherein the instruction are further to cause the processor to submit the transaction via a smart contract. (See Fig. 6 and paragraphs [0131]-[0132].)

17.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1) in view of Shribman et al. (US 20150067819 A1), Rodrigues et al. (US 20180232732 A1), and Antonopoulos (“Mastering Bitcoin,” December 2014), and further in view of Clark et al. (US 20160253663 A1).
Claims 2 and 9:
ZINDER in view of Shribman et al., Rodrigues et al., and Antonopoulos discloses the limitations shown above.
ZINDER further discloses that the message contains a hash of a public key of the sender. (See paragraph [0054] and paragraph [0093].)
Shribman et al. discloses that a message is serially encrypted by a plurality of routers. (See paragraph [0109].)
None of ZINDER, Shribman et al., Rodrigues et al., and Antonopoulos explicitly discloses containing a public key of the sender in the message.
However, Clark et al. discloses that the message contains a public key of the sender. (See Fig. 1; paragraphs [0040]-[0048]; and paragraph [0058].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Shribman et al., Rodrigues et al. and Antonopoulos, to incorporate with the teachings of Clark et al., and to include the public key of the sender in .

18.	Claims 4-7, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1) in view of Shribman et al. (US 20150067819 A1), and Rodrigues et al. (US 20180232732 A1), and Antonopoulos (“Mastering Bitcoin,” December 2014), and further in view of Chan et al. (US 20110000962 A1).
Claims 4, 11, and 17:
ZINDER in view of Shribman et al., Rodrigues et al., and Antonopoulos discloses the limitations shown above.
Antonopoulos discloses generating a transaction fee value and inserting the transaction fee value into the transaction. (See pages 12-13.)
None of ZINDER, Shribman et al., Rodrigues et al., and Antonopoulos discloses generating a fee note value as a percentage of the payment note value.
However, Chan et al. disclose generating a fee note value as a percentage of the payment not value. (See paragraph [0046].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Shribman et al, Rodrigues et al., and Antonopoulos, to incorporate with the teachings of Chan et al., and to generate a fee as a percentage of the 

Claims 5, 12, and 18:
ZINDER in view of Shribman et al., Rodrigues et al., Antonopoulos, and Chan et al. discloses the limitations shown above.
Antonopoulos discloses the fee note value (i.e., transaction fee) in a transaction. (See pages 12-13.)
Rodrigues et al. further discloses receiving the payment information (include amount to recipient) from the recipient. (See paragraphs [0031]-[0037].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ZINDER, to incorporate with the teachings of Rodrigues et al., and to obtain the fee information from the recipient, so that the at least one payment processing device causing the transaction to be selectively performed using the confirmation transaction details.

Claims 6, 13, and 19:
ZINDER in view of Shribman et al., Rodrigues et al., Antonopoulos, and Chan et al. discloses the limitations shown above.
ZINDER discloses generating a transaction based on the UTXOr and submitting a transaction to the blockchain via a smart contract. (See paragraphs [0098]-[0099]; Fig. 6; and paragraphs [0131]-[0132].)
a blockchain transaction based on the UTXOr and the fee note value (i.e., transaction fee). (See pages 51-53 and pages 120-121.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ZINDER, to incorporate with the teachings of Antonopoulos, and to generate a transaction for a blockchain based on the fee information, so that the transferring of ownership of asset can be recorded.

Claims 7, 14, and 20:
ZINDER in view of Shribman et al., Rodrigues et al., Antonopoulos, and Chan et al. discloses the limitations shown above.
ZINDER discloses crediting the payment note value to the recipient upon satisfaction of specific conditions. (See paragraph [0131] and paragraph [0137].)
Antonopoulos discloses a confirmation of the committed transaction to the originator. (See page 113.)
Chan et al. further discloses retaining the fee note value. (See paragraph [0046].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Chan et al., and to retain the processing fee to the server after the confirmation of the transaction is received, so that the entity who provided transaction service can obtain the fee to cover the cost.


Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
SONG et al. (US 20180293576 A1) discloses a blockchain-based customer currency transaction system that provides a secure transaction service with regards to a customer currency defined based on a cryptocurrency of a blockchain.
CHANDRASEKHAR et al. (US 20170357966 A1) discloses a system and a method of submitting data captured in a transaction message to a blockchain, and of settling the payment transactions by using a proprietary, private blockchain.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687